Citation Nr: 1209149	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  05-19 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a higher level of special monthly compensation than that provided under 38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(3).

2.  Entitlement to additional special monthly compensation based on loss of use of the lower extremities provided under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a).

3.  Entitlement to a certificate of eligibility for specially adapted housing.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to December 1952.  He was determined to be incompetent for VA purposes by an April 2003 rating decision.  See 38 C.F.R. § 3.353 (2011).  The appellant is the Veteran's spouse and legal guardian.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied entitlement to specially adapted housing and special home adaptation; a May 2005 rating decision from the St. Paul RO, which denied entitlement to special monthly compensation (SMC) based on loss of use; and an August 2007 rating decision from the St. Paul RO, which denied entitlement to the higher aid and attendance allowance under 38 C.F.R. § 3.350(h).  In January 2005, June 2005, and August 2007, the appellant submitted notices of disagreement and subsequently perfected the appeals in June 2005, October 2005, and February 2008.

While the appellant did request a Travel Board hearing on her February 2008 VA Form 9, in a subsequent communication received in February 2008, her representative withdrew the request for a Board hearing.  Accordingly, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

In October 2006, the Board denied the Veteran's claims for specially adapted housing and SMC based on loss of use.  The appellant subsequently appealed to the United States Court of Appeals for Veterans Claims (Court) which vacated and remanded the Board's decision in an October 2008 memorandum decision.

In August 2008, the Board denied the Veteran's claim for a higher aid and attendance allowance.  By a June 2009 joint motion for remand (JMR), the claim was remanded by the Court later that month to the Board for additional development.  

Following the October 2008 memorandum decision and June 2009 grant of the JMR, the Board remanded the Veteran's claims to the Appeals Management Center (AMC) in November 2009 and September 2011 for further evidentiary development, including obtaining the Veteran's outstanding Home Improvement Structural Alteration (HISA) grant file, obtaining updated VA treatment records, and providing the Veteran with a new VA examination.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained the Veteran's HISA documents and updated VA treatment records.  Additionally, the Veteran was afforded new VA examinations in January 2010, with an October 2011 addendum opinion, and November 2011 Disability Benefits Questionnaire.  Accordingly, all remand instructions issued by the Board have been complied with and these matters are once again before the Board.

In a June 2011 rating decision, the AMC established entitlement to special home adaptation.  This is considered a full grant of the benefit on appeal under 38 C.F.R. § 3.809a.  However, as the Veteran may alternatively receive specially adapted housing under 38 C.F.R. § 3.809, the claim of entitlement to specially adapted housing remains before the Board.

In an undated brief, the appellant's representative claims that the Veteran is entitled to service connection for a heart condition secondary to his service-connected chronic obstructive pulmonary disease (COPD).  Thus, the issue of entitlement to service connection for a heart condition, to include as secondary to service-connected COPD, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action on her part is required.


REMAND

As noted above, the Veteran was afforded a VA examination in January 2010 with an October 2011 addendum opinion.  The examiner concluded that the Veteran needed a higher level of aid and attendance because his wife serves as his primary caregiver and this is stressful for her.  The Veteran is currently in receipt of SMC at the intermediate rate under 38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(3).  In order to receive a higher level of SMC for aid and attendance, he must require personal healthcare services on a daily basis, provided by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed healthcare professional.  See 38 U.S.C.A. § 1114(r)(2) (2011).  Although the examiner indicated that the Veteran required a higher level of aid and attendance, her rationale did not explain why or if he specifically needed the services of a person licensed to provide personal healthcare services.  Rather, she only indicated that it was stressful for his wife to do so.  As such, the opinion is not sufficient to render a decision on the issue of entitlement to a higher level of SMC for aid and attendance.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Further, 38 U.S.C.A. § 1114(r)(2) requires that the need for a higher level of aid and attendance must be determined by a VA physician or, in areas where no such physician is available, by a physician carrying out such function under contract or fee arrangement.  The January 2010 examiner is a physician assistant.  Therefore, the new VA examination should be provided by a VA or contracted physician.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to a higher level of special monthly compensation than that provided under 38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(3) must be remanded for a new VA examination and opinion.

With regard to the Veteran's claims for additional SMC based on loss of use of the lower extremities provided under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) and a certificate of eligibility for specially adapted housing, the VA examination ordered herein may affect the outcome of these claims.  As such, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  As such, following the readjudication of the Veteran's claim of entitlement to a higher level of SMC than that provided under 38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(3), the AMC should readjudicate his claims for additional SMC based on loss of use of the lower extremities provided under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) and a certificate of eligibility for specially adapted housing.

As the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Copies of all outstanding VA treatment records from the St. Cloud VA Medical Center, and any other VA facility identified by the appellant or the Veteran, should be obtained and added to the claims folder.

2.  The Veteran should be scheduled for a VA examination with a VA physician or contracted physician to determine whether the Veteran is in need of a higher level of aid and attendance in the form of licensed home health care service on a daily basis, based solely on his service-connected disabilities.  The examiner must review the entire claims file, including the prior VA examinations and VA treatment records.  That such a review was conducted must be noted in the opinion.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  A complete rationale should be provided for any opinion offered.
      
3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim of entitlement to a higher level of SMC than that provided under 38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(3) should be readjudicated.  Thereafter, the claims of entitlement to additional SMC based on loss of use of the lower extremities provided under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) and a certificate of eligibility for specially adapted housing should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the appellant and her representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran or appellant until further notice.  However, the Board takes this opportunity to advise the Veteran and appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of these claims.  Their cooperation in VA's efforts to develop the claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran and appellant are also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

